


Exhibit 10.23

 

AVALONBAY COMMUNITIES, INC.

 

Secretary’s Certificate

 

The undersigned, Edward M. Schulman, hereby certifies that he is the Secretary
of AvalonBay Communities, Inc., a Maryland corporation (the “Company”), and does
further certify as follows:

 

On February 9, 2006, at a duly called and held meeting of the Board of Directors
of the Company, the Board adopted the following resolution amending the
Company’s 1994 Stock Incentive Plan, as amended and restated on December 8,
2004, to adjust the manner in which the number of shares granted to non-employee
directors will be calculated each year:

 

Resolved:                 That paragraph 6(b)(i) of the Company’s 1994 Stock
Incentive Plan, as amended and restated on December 8, 2004, is hereby amended
in its entirety to read as follows:

 

Each Non-Employee Director who is serving as a Director of the Company on the
fifth business day after the 2006 annual meeting of stockholders shall
automatically be granted on such day 1,327 shares of Restricted Stock, which is
determined in accordance with the methodology used for determining this
automatic grant as in effect under this Plan immediately after the 2005 Annual
Meeting of Stockholders (i.e., $100,000 divided by $75.35, the closing price of
shares of the Company’s Common Stock as reported by the New York Stock Exchange
on May 18, 2005, five business days after the 2005 Annual Meeting of
Stockholders). Thereafter, each Non-Employee Director who is serving as a
Director of the Company on the fifth business day after each annual meeting of
stockholders, beginning with the 2007 Annual Meeting of Stockholders, shall
automatically be granted on such day a number of shares of Restricted Stock
equal to $100,000 based upon the closing price of shares of the Company’s Common
Stock as reported by the New York Stock Exchange on such date (such number to be
rounded to the nearest whole number). Except as otherwise provided in the award
agreement, such shares of Restricted Stock shall vest twenty percent (20%) on
the date of issuance and twenty percent (20%) on each of the first four
anniversaries of the date of issuance.

 

IN WITNESS WHEREOF, the undersigned has signed this certificate as of March 1,
2006.

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

/s/ Edward M. Schulman

 

Name:

Edward M. Schulman

 

Title:

Secretary

 

--------------------------------------------------------------------------------
